Citation Nr: 0215907	
Decision Date: 11/06/02    Archive Date: 11/14/02

DOCKET NO.  00-22 775A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to service connection for sinusitis.

2.  Entitlement to service connection for gastritis.

(The issue of service connection for 
endometriosis/fibroids/ovarian cyst will be the subject of a 
future decision.)


REPRESENTATION

Veteran represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

C. Kedem, Associate Counsel


INTRODUCTION

The veteran had active naval service from December 1986 to 
December 1990.  This matter comes to the Board of Veterans' 
Appeals (Board) from a February 1995 decision of the 
Department of Veterans Affairs (VA) San Diego Regional Office 
(RO), which denied, in pertinent part, service connection for 
sinusitis and a September 1990 RO decision, which denied 
service connection for gastritis.

In connection with this appeal, the veteran requested a 
hearing before a Member of the Board in Washington, D.C.  She 
withdrew her hearing request in October 2001.  See 38 C.F.R. 
§ 20.704(e) (2002).  Thus, the Board will proceed with 
consideration of the veteran's claim based on the evidence of 
record, as she has requested.


FINDINGS OF FACT

1.  The veteran received notice and assistance commensurate 
with applicable law and regulations.

2.  Sinusitis/rhinitis is not shown to be linked to the 
veteran's active service.

3.  Gastritis is not shown to be linked to the veteran's 
active service.


CONCLUSIONS OF LAW

1.  VA fulfilled the notice, assistance, and other 
requirements of the Veterans Claims Assistance Act of 2000 
(VCAA).  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (2002); 66 Fed. Reg. 45,620-45,632 (Aug. 29, 2001) (to 
be codified at 38 C.F.R. §§ 3.102, 3.156, 3.159, 3.326).

2.  The veteran's sinusitis/rhinitis was not incurred in or 
aggravated by active service.  38 U.S.C. §§  1101, 1110, 
1112, 1131, 1137, 1153, 5107 (2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.304, 3.306 (2001).

3.  The veteran's gastritis was not incurred in or aggravated 
by active service.  38 U.S.C. §§  1101, 1110, 1112, 1131, 
1137, 1153, 5107 (2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 
3.306 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) provides 
that VA shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate a claim for 
benefits unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  VA may 
defer providing assistance pending the submission by the 
claimant of essential information missing from the 
application.  38 U.S.C. § 5103A (2002).

Having reviewed the complete record, the Board believes that 
there is ample medical and other evidence of record upon 
which to decide the veteran's claim.  The Board is unaware 
of, and the veteran has not identified, any additional 
evidence which is necessary to make an informed decision on 
these issues.  Thus, the Board believes that all relevant 
evidence which is available has been obtained.  The veteran 
and her representative, moreover, have been accorded ample 
opportunity to present evidence and argument on her behalf, 
including presenting testimony at a personal hearing at the 
RO.  Further, she and her representative have been notified 
of the evidence needed to establish the benefits sought, and 
he has been advised regarding his and VA's respective 
responsibilities as to obtaining that evidence.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Consequently, the Board concludes that VA's statutory duty to 
assist the veteran has been satisfied.

The Board notes that the veteran received statements of the 
case in September 1990 and February 2001 outlining pertinent 
law and regulations, as well as a hearing officer's decision 
explaining applicable law and regulations in February 2001.  
In October 2001, the RO sent the veteran a letter explaining 
the provisions of VCAA.  Finally, the RO arranged for several 
pertinent VA medical examinations and opinions.

The Board notes that seeking further development of the case 
would serve no useful purpose.  Soyini v. Derwinski, 1 Vet. 
App. 540 (1991) (strict adherence to requirements in the law 
does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran should be avoided).  VA has satisfied, as far as 
practicably possible, the notice, assistance, and other 
requirements of VCAA, and any further action would only serve 
to burden VA with no foreseeable benefits flowing to the 
veteran.  Id.; Soyini, supra.

Factual Background 

The March 1986 enlistment medical examination report 
reflected that all bodily systems were normal.  The 
corresponding report of medical history reflected no medical 
problems.  The veteran merely indicated that she suffered 
from "nervous trouble."  The physician's notations 
indicated that the veteran was in good health, was not taking 
prescription medication, and that she suffered from no 
allergies.

January 1987 service medical records indicated that she 
suffered from no known allergies.

August 1988 service medical records indicate that the veteran 
complained of stomach pains and other symptoms and that she 
was diagnosed with sinusitis and viral gastritis.  She was 
instructed to return to the clinic if symptoms persisted.  
February 1989 service medical records reflect complaints of 
stomach pain.

On November 1990 separation medical examination, all bodily 
systems were found to be normal.  On the corresponding report 
of medical history, she reported, in relevant part, frequent 
headaches, dizziness and fainting spells, sinusitis, and hay 
fever.  She further indicated that her headaches were caused 
by dizziness and hay fever.  The examiner's notation 
indicated that headaches, dizziness, and sinusitis were the 
result of allergies.

In February 1993, she filed a claim of service connection for 
sinusitis.  

June 1993 VA progress notes indicated complaints of a long 
history of sinus problems.  Rhinitis was diagnosed.  

By December 1993 decision, the RO denied service connection 
for sinusitis.  

An April 1994 VA progress note reflected complaints of many 
years of nasal obstruction.  Following examination, allergic 
rhinitis was diagnosed.  A July 1994 VA progress note 
reflected complaints of nasal drainage.  The diagnosis was 
post-nasal drip, suspected allergies.  

By February 1995 decision, the RO affirmed its prior denial 
of service connection for sinusitis.  

A January 1997 VA progress note reflected a diagnosis of 
sinusitis.

May 1998 private medical records indicated a small ulcer 
within the duodenal bulb.  

By September 2000 decision, the RO denied service connection 
for gastritis.  

On November 2000 VA medical examination, the veteran reported 
sinus problems throughout the entire year, since 1987.  The 
examiner noted frequent sniffling and diagnosed chronic 
allergic sinusitis/rhinitis.  Regarding gastritis, the 
examiner noted an episode of same in service as well as an 
ulcer that was diagnosed two years prior.  She had no 
significant symptomatology between the in-service episode of 
gastritis and the onset of the ulcer some seven or eight 
years after service.  The examiner opined that gastritis 
and/or the veteran's ulcer did not appear to be service 
related.  The episode of gastroenteritis in service was 
deemed too remote in time to be significantly related to her 
current ulcer that had been present for about two years.  

In November 2000, she testified at a RO hearing that she 
began to suffer from allergic rhinitis a year or two after 
enlistment, and that she suffered from related symptomatology 
since that time.  She indicated that she suffered from 
certain food allergies since childhood.  She also reported 
that she suffered from allergies in moist environments.  Such 
symptoms as nasal congestion, headaches, a runny nose, and 
sneezing were symptoms that developed in service.  With 
respect to gastritis, she indicated that she suffered from 
related symptomatology since service and that the onset of 
episodes was linked to the types of food she ate.  Symptoms 
such as bloating, diarrhea, and heartburn reportedly began to 
appear about a year following separation.  She stated that a 
duodenal ulcer was diagnosed in 1997.  

A January 2001 addendum to the November 2000 VA medical 
examination report indicated that the veteran suffered from 
significant and "very symptomatic" allergic 
sinusitis/rhinitis that "went back to childhood."  The 
examiner indicated that this disability predated service, and 
he opined that sinusitis did not have its incurrence during 
service.  The examiner also noted that the veteran has not 
continued the daily use of her prescribed, anti-allergy 
medication, and stated that "the chronic changes that are 
occurring have developed since [the veteran's] discharge from 
the service and are certainly should not have flowed from the 
service problem but from inadequate treatment."  

Law and Regulations 

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); 38 C.F.R. § 4.3.  When the positive and negative 
evidence relating to a veteran's claim are in "approximate 
balance," thereby creating a "reasonable doubt" as to the 
merits of a claim, the veteran prevails.  Ortiz v. Principi, 
274 F.3d 1361 (Fed. Cir. 2001).  If the Board determines that 
the preponderance of the evidence is against the claim, it 
has necessarily found that the evidence is not in approximate 
balance, and the benefit of the doubt rule is inapplicable.  
Id. at 1365.

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C. §§ 1110, 1131, 1153; 
38 C.F.R. §§ 3.303, 3.306 (2001).  Service connection may 
also be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).   

A claim of service connection for a disability must be 
accompanied by medical evidence establishing that the 
claimant currently has a claimed disability.  Absent proof of 
a present disability, there can be no valid claim.  See, 
e.g., Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) 
(38 U.S.C. § 1110 requires current symptomatology at the time 
the claim is filed in order for a veteran to be entitled to 
compensation); Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 
1997) (38 U.S.C. § 1131 requires the existence of a present 
disability for VA compensation purposes).

Analysis

Service connection for sinusitis and/or allergic rhinitis 
cannot be granted in this case.  The veteran currently 
suffers from chronic sinusitis/rhinitis, and a present 
disability is a necessary component for the granting of 
service connection.  38 C.F.R. § 3.303; Gilpin, supra.  
However, competent medical evidence of record clearly 
indicates that such disability predated her service and had 
its onset during the veteran's childhood.  Moreover, the same 
competent medical evidence shows that the allergic symptoms 
she continues to experience are due to her not using her 
anti-allergic medication, regularly, as prescribed.  Because 
her sinusitis/rhinitis is not shown to be etiologically 
linked to service, service connection for that disability 
must be denied.  38 C.F.R. § 3.303.  

Likewise, service connection for gastritis cannot be granted 
in this case.  The veteran is shown to have suffered from one 
episode of gastritis during service.  On November 2000 VA 
medical examination, the examiner noted that the single 
episode of in-service gastritis was unrelated to an ulcer 
that was diagnosed in the late 1990s.  Furthermore, the 
examiner opined that the veteran's current gastrointestinal 
problems were not related to service.  As the current 
gastrointestinal disability is unrelated to service, service 
connection for a gastrointestinal disability must be denied.  
Id.  

This is a case where the preponderance of the evidence weighs 
against the veteran's claims.  Pursuant to a comprehensive 
medical examination in November 2000, a VA examiner opined 
that the veteran's sinusitis and/or rhinitis as well as 
gastritis and/or current gastrointestinal problems were 
unrelated to service.  There is no medical evidence to the 
contrary.  As the preponderance of the evidence is against 
the veteran's claims, the benefit of the doubt rule does not 
apply.  Ortiz, 274 F.3d at 1365; see also 38 U.S.C. § 5107.


ORDER

Service connection for sinusitis/rhinitis is denied.

Service connection for gastritis is denied.



		
	J.F. GOUGH
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

